DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 9 and 10 under 35 U.S.C. 112a have been fully considered and are not persuasive. The rejections have been maintained. Additionally, new 35 U.S.C. 112a rejections are applied to claims 4, 8, and 16.

Applicant’s arguments regarding the rejections of claims 6, 7, and 18 under 35 U.S.C. 112b have been fully considered and are some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8-10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claims 4 and 16 (line numbers refer to claim 4):
	Lines 1-3 recite “the device has access to each of the first plurality of application memory addresses via corresponding device memory addresses of the plurality of device memory addresses” but this is not supported by the specification. The specification recites in paragraph [0033] that “the application (e.g., application 150) has access to a plurality of application memory addresses (AMA) (e.g., GVA 221A, 222A) including a first AMA (e.g., GVA 221A)” and in paragraph [0039] that “GPA 255A accessible to VI/O 194 as IOVA 235A”. The application memory address is a GVA and the device only has access to the GPA via an IOVA. Therefore, the device does not have access to a plurality of application memory addresses via device memory addresses but has access to guest physical addresses via device memory addresses. 

As per claim 8:


As per claim 9:
	In lines 1-3, “the second application is the first application at a point in time after the first device PTE was mapped to the second page of the guest memory” is not supported by the specification of the instant application. In [0046] of the specification it recites “application 250 in Fig. 2C may be interpreted as application 150 from Fig. 2B at a later point in time, after application 150 has disconnected from VI/O 194”. The specification recites the second application is considered the first application after the first application (150) has been disconnected which is different from claim 9 which claims that the second is considered the first application after the first device PTE was mapped to the second page of the guest memory.

Claim 10 is dependent on claims 8 and 9, and fails to correct the deficiencies of claims 8 and 9, so it is rejected for the same reasons provided for claims 8 and 9 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 15, and 20 (line numbers refer to claim 1):
	Line 4 recites “the plurality of device memory addresses are mapped in a device page table” but it is unclear what the plurality of device memory addresses are mapped to (ie. Are a plurality of device memory addresses being mapped to a plurality of guest memory pages?). 
	Line 8 recites “identify a first page of the guest memory addressed by an AMA” but it is unclear what it means for a first page to addressed by an AMA (Does it mean that the AMA is mapped to a first page of the guest memory? The specification discloses that an AMA is a GVA and is mapped to a page table that addresses the first page.).
Line 9 recites “to communicate in a communication session with the device” but it is unclear what is communicating with the device in a communication session.
Lines 8-10 recite “identify a first page of the guest memory addressed by an AMA of the first plurality of AMA to communicate in a communication session with the device, by sharing with the device a first receiving buffer in the guest memory to store first data” but it is unclear what the relationship between first page of the guest memory and a first receiving buffer in the guest memory is (ie. Is the first page of the guest memory the first receiving buffer?). 
	Line 12 recites “a first device page table entry” but it is unclear whether this entry is within the device page table recited in line 4. 


	Lines 17-19 recite “update the first device PTE to be mapped to a second page of the guest memory instead of the first page of the guest memory” but it is unclear how the first device PTE is being updated and what is being mapped to a second page of the guest memory because a page table entry has two addresses (ie. Is the first device PTE being updated so that the first device memory address is being mapped to a second page of the guest memory instead of the first page of the guest memory?). 

As per claims 7 and 18 (line numbers refer to claim 7):
	Lines 1-2 recite “discards data in the second page” so it is unclear whether “data” refers to the “first data” in claim 1 (ie. if they are the same, the same term should be used).

Claims 2-5, 8, 10, 12-14, and 16 are dependent claims of claims 1 and 15 and fail to correct the deficiencies of claims 1 and 15. Therefore, they are rejected for the same reasons as those provided for claims 1 and 15 above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/424,132 in view of Olsen et al. (US 20060090023 A1), in view of Cheriton (US 9502139 B1), and further in view of Lemay et al. (US 9710393 B2).

Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, the following table compares claim 1 with claims 1 and 14 of the copending application 16/424,132. The differences are bolded. 
Instant Application
16/424,132
1. A system comprising: 
     a host with a memory, a processor, a supervisor, a guest memory, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table; and 
     a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to:     
     identify a first page of the guest memory addressed by an AMA of the first plurality of AMA to communicate in a communication session with the device, by sharing with the device a first receiving buffer in the guest memory to store data received by the device for the first application, wherein the first page of the guest memory is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE); and  
    



wherein a supervisor is configured to execute on the processor to: 
     detect that the communication session is terminated such that the first application disconnected from the device; and 
     responsive to detecting the first application disconnecting from the device, update the first device PTE to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory as an extra copy of the first data.



     a host with a first device which includes a memory, a different second device with access to a plurality of device memory addresses, a processor, and a supervisor; and 
(see claim 14)     


     a first application with access to a first plurality of application memory addresses (AMA), including a first AMA mapped to a first page table entry (PTE) in a first page table, wherein the first application is configured to execute on the processor to:      
    designate a portion of the first plurality of AMAs as a receiving buffer; 
     provide the receiving buffer for data from the second device;  
     share access to a first page of the memory addressed by the first AMA with the second device to store data received by the second device for the first application, wherein the first page is mapped as a device memory address of the plurality of device memory addresses to provide the receiving buffer for 
   
 later send a request to disconnect from the second device; 
     wherein the supervisor is configured to:   
     responsive to receiving the request to disconnect, copy contents of the first page to a second page in the memory; and update the first PTE to address the second page instead of the first page.


14. The system of claim 1, wherein the plurality of device memory addresses are virtual memory addresses mapped in a IOMMU page table, and an IOMMU manages the second device's access to the memory.




Although the claims at issue are not identical, they are not patentable distinct from each other. The copending application ‘132 does not explicitly claim a guest memory, identify a first page of the guest memory; to communicate in a communication session with the device; a first receiving buffer in the guest memory; the first page of the guest memory; detect that the communication session is terminated such that the first application disconnected from the device; and responsive to detecting the first application disconnecting from the device, update the first device PTE to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory.
--
	However, Olsen teaches to communicate in a communication session with the device; detect that the communication session is terminated such that the first application is  from the device; detecting the first application disconnecting from the device ([0064] lines 6-7 NIC 112 is connected to network 108; [0085] lines 1-5 Since a computer becomes disconnected from the network when NIC 112 is disabled, a client computer and any network entities (e.g., a server) with which a computer application has a session must have the capability to handle the lack of connectivity; [0012] lines 2-4 determines if a timeout period has elapsed during which the network has been free of activity associated with the task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of copending application ‘132 with the teachings of Olsen because Olsen’s teaching of a communication session being terminated allows for a network to be disconnected when it is not needed which prevents network attacks and reduces power consumption (see Olsen, abstract lines 2-9 shrinks the window of opportunity for a network attack and reduces power consumption by automatically causing a computer to connect to the network when access is needed and to disconnect the computer from the network when access is not needed. The computer is automatically disconnected when it is deemed that network access is no longer needed, such as after a time period of no network activity.).

The claims of copending application ‘132 and Olsen fail to teach a guest memory, identify a first page of the guest memory; a first receiving buffer in the guest memory; the first page of the guest memory; responsive to detecting the first application disconnecting, update to be mapped to a second page of the guest memory instead of the first page of the guest memory of the guest memory to the second page of the guest memory.
	
	However, Cheriton teaches identify a first page; a first receiving buffer; the first page; responsive to detecting the first application disconnecting, update to be mapped to a second page of instead of the first page and copy the first data of the first page to the second page  (Fig. 3B, 7; abstract lines 2-4 A first physical memory line corresponding to the physical memory address is determined; Col. 7 lines 62-64 subsequent writes are also reflected to the corresponding location in secondary memory; Col. 5 lines 33-36 such page-level remapping and sequestering is normally only performed in the case of an uncorrectable error being detected, which means the application typically fails; Col. 5 lines 39-41  One additional memory error, that is, an uncorrectable memory error results in failure and/or restart of an executing application; claim 1 detect an error in the physical memory realization at the physical memory address, based at least in part on the data operation; ensure a duplicate of the data item associated with the first physical memory line is associated with a second physical memory line; and update a pointer to remap the physical memory address to be associated with the second physical memory line).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of copending application ‘132  and Olsen with the teachings of Cheriton because Cheriton’s teaching of copying data to a second memory address allows for the data to be recovered and remapping allows for a system to continue operation even when an error which results in application failure is detected (see Cheriton, Col. 7 lines 55-59 In one embodiment with a secondary copy of memory, a line is 
	
The claims of copending application ‘132, Olsen, and Cheriton fail to teach a guest memory, identify a first page of the guest memory; a first receiving buffer in the guest memory; the first page of the guest memory; update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory.

However, Lemay teaches a guest memory, identify a first page of the guest memory; a first receiving buffer in the guest memory; the first page of the guest memory (abstract lines 10-12 identify entries of the guest page tables that map GLAs associated with the policy to a first GPA; Col. 2 lines 40-41  data pages for use; Col. 8 lines 7-10 an original mapping 602 of guest physical address A (GPA A) is re-mapped (or ghosted) 604 to a readable and writable GPA A′; Col. 2 lines 22-23 guest physical address (GPA)); 
update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory (Col. 16 lines 1-4 a page table edit control (PTEC) module. The PTEC module may be configured to: identify entries of the guest page tables that map GLAs 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of copending application ‘132, Olsen, and Cheriton with the teachings of Lemay because Lemay’s teaching of remapping and copying to a second guest physical address prevents security issues (Col. 2 lines 26-36 The term “ghosting,” as used herein, refers to the remapping of a page table to a different guest physical address than may be expected by the guest software (which may be untrusted)…It will be appreciated that control of address mapping, as described herein, may provide protection against a variety of security attacks).

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al. (US 2018/0232320 Al herein Raval) in view of Olsen et al. (US 20060090023 A1), in view of Cheriton (US 9502139 B1), and further in view of Lemay et al. (US 9710393 B2).
Raval was cited in a previous office action.

As per claim 1, Raval teaches the invention substantially as claimed including a system comprising: 
a host with a memory, a processor, a supervisor, a guest memory, and a device with access to a plurality of device memory addresses via an input output memory management unit (IOMMU), wherein the plurality of device memory addresses are mapped in a device page table (Fig. 1, 106, 108, 110; Fig. 2, 202 processor, 204 memory, 228 MMU, 208, 210 IO Device; [0025] lines 6-7 computing device (e.g., processors, memories, IO devices, etc.); [0138] lines 2-5 IOMMU (e.g., Fig. 2, IO table walker 246 in IOMMU 244) receives a request for a translation from an IO device virtual address to a system physical address (step 1000); [0159] lines 5-9 an IO device may request, from an IOMMU, a system physical address associated with each IO device virtual address in a sequence of IO device virtual addresses (device memory addresses) in pages in memory that the IO device is preparing to access; [0140] lines 1-4 performs table walks in the IO page table and the nested page table, eventually acquiring a guest physical address and the system physical address associated with the IO device virtual address; [0005] lines 3-5 the address translations are used by input-output (IO) devices to access pages of memory allocated to particular virtual machines; [0165] lines 2-3 a memory access request that includes the guest physical address); and
 a first application with access to a first plurality of application memory addresses (AMA), wherein the first application is configured to execute on the processor to ([0026] 
identify a first page of the guest memory addressed by an AMA of the first plurality of AMA to communicate in a communication session with the device, by sharing with the device a first receiving buffer in the guest memory to store first data received by the device for the first application, wherein the first page of the guest memory is mapped to a first device memory address of the plurality of device memory addresses in a first device page table entry (PTE) (Fig. 2; [0055] lines 1-5 communication paths are coupled between the various functional blocks in computing device 200 (processor cores 214-216, memory management unit 228, memory 204, etc.), as shown by arrow-headed lines between the elements; [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; Fig. 4; [0031] lines 5-12 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For guest physical address and the system physical address associated with the IO device virtual address; [0048] lines 2-6 Reverse map table 242 is a data structure (e.g., a table, a list, etc.) that includes a number of entries, one entry for each page of memory in memory 204 that may be allocated for the use of one or more virtual machines; [0023] lines 9-15 Upon receiving a request from a program or an IO device to access memory at a given virtual address, the computing device acquires corresponding physical address information from the page table by performing a page table walk, during which the page table is searched for a page table entry that provides the physical address associated with the virtual address; [0138] lines 5-13 an IO device such as a disk controller may determine that data is to be written to a page of memory and may send a DMA request to the IOMMU to perform a memory access of a given operation type at the IO device virtual address associated with the page by the IO device. The IOMMU, upon receiving the DMA request from the IO device, may then request the translation from the IO device virtual address to a system physical address from the IO table walker; [0054] lines 7-9 IO device 208 may perform a direct memory access (DMA) operation to write data in a page of memory that is allocated to a particular virtual machine); and 
wherein the supervisor is configured to execute on the processor to ([0105] lines 7-10 processor may provide an interface to software entities such as the hypervisor to enable the software entities to request the platform security processor to perform the deallocation of the pages; [0173] lines 1-5 one or more hardware modules are configured to perform the operations : 
the first application is disconnected ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine); and 
responsive to the first application disconnecting, update the first device PTE ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242). 

Raval fails to teach detect that the communication session is terminated such that the first application is disconnected from the device; and responsive to detecting the first application disconnecting from the device, update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory as an extra copy of the first data. 
--
	However, Olsen teaches detect that the communication session is terminated such that the first application is disconnected from the device; detecting the first application disconnecting from the device ([0085] lines 1-5 Since a computer becomes disconnected from the network when NIC 112 is disabled, a client computer and any network entities (e.g., a server) with which a computer application has a session must have the capability to handle the lack of connectivity; [0012] lines 2-4 determines if a timeout period has elapsed during which the network has been free of activity associated with the task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval with the teachings of Olsen because Olsen’s teaching of a communication session being terminated allows for a network to be disconnected when it is not needed which prevents network attacks and reduces power consumption (see Olsen, abstract lines 2-9 shrinks the window of opportunity for a network attack and reduces power consumption by automatically causing a computer to connect to the network when access is needed and to disconnect the computer from the network when access is not needed. The computer is automatically disconnected when it is deemed that network access is no longer needed, such as after a time period of no network activity.).

Raval and Olsen fail to teach responsive to detecting the first application disconnecting, update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory as an extra copy of the first data.
	
	However, Cheriton teaches responsive to detecting the first application disconnecting, update to be mapped to a second page of instead of the first page and copy the first data of the first page to the second page as an extra copy of the first data (Fig. 3B, 7; Col. 5 lines 33-36 such page-level remapping and sequestering is normally only performed in the case of an uncorrectable error being detected, which means the application typically fails; Col. 5 lines 39-41  One additional memory error, that is, an uncorrectable memory error results in failure and/or restart of an executing application; claim 1 detect an error in the physical memory realization at the physical memory address, based at least in part on the data 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval and Olsen with the teachings of Cheriton because Cheriton’s teaching of copying data to a second memory address allows for the data to be recovered and remapping allows for a system to continue operation even when there is an error (see Cheriton, Col. 7 lines 55-59 In one embodiment with a secondary copy of memory, a line is copied to the secondary memory when a single-bit error is detected, ensuring there is a copy to use in recovery if the errors in the associated device lead to a multi-bit and/or unrecoverable error in a subsequent access; Col. 13 lines 1-4 with the increased tolerance of memory errors as a result of using the techniques described, a computer system in the expected case should be able to continue in operation).
	
Raval, Olsen, and Cheriton fail to teach update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory as an extra copy of the first data.

However, Lemay teaches update to be mapped to a second page of the guest memory instead of the first page of the guest memory and copy the first data for the first page of the guest memory to the second page of the guest memory as an extra copy of the first data (Col. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, and Cheriton with the teachings of Lemay because Lemay’s teaching of remapping and copying to a second guest physical address prevents security issues (Col. 2 lines 26-36 The term “ghosting,” as used herein, refers to the remapping of a page table to a different guest physical address than may be expected by the guest software (which may be untrusted)…It will be appreciated that control of address mapping, as described herein, may provide protection against a variety of security attacks).
	
As per claim 2, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the device is one of a network interface and a storage device ([0005] lines 5-7 For example, when interacting with a virtual machine, an IO device such as a disk controller, a network interface device; [0002] lines 6-7 computing device (processors, memories, network interfaces, etc.)).

As per claim 3, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the supervisor is one of a hypervisor and a host operating system (Fig. 1, 106 Hypervisor, 108 Host OS; [0027] lines 9-11 Host operating system 108 provides an interface between computing device hardware 110 and hypervisor 106).

As per claim 4, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the device has access to each of the first plurality of application memory addresses via corresponding device memory addresses of the plurality of device memory addresses ([0138] lines 5-9 an IO device such as a disk controller may determine that data is to be written to a page of memory and may send a DMA request to the IOMMU to perform a memory access of a given operation type at the IO device virtual address associated with the page by the IO device; [0022] lines 33-38 the computing device translates the virtual addresses used by the programs and IO devices in memory access requests into the physical addresses where the data is actually located. The computing device then uses the physical addresses to perform the memory accesses for the programs and IO devices.).

As per claim 5, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the first application lacks access to the second page of the guest memory ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine; [0072] lines 6-7 the guest physical address to be used by the virtual machine). 

As per claim 6, Raval, Olsen, Cheriton, Lemay teach the system of claim 1. Raval specifically teaches the first device PTE is remapped ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242). 
wherein the first application continues to access the first page after remapped to the second page (Col. 5 lines 12-18 an online memory tester running in an operating system can systematically unmap a specified physical page of memory from application use by copying the data to a second page and remapping applications using the specified page to use the second page. It then performs a memory test on the specified page and only allows continued use of the specified physical page).
	Additionally, Lemay teaches the first page of the guest memory and remapped to the second page of the guest memory (Col. 16 lines 1-4 a page table edit control (PTEC) module. The PTEC module may be configured to: identify entries of the guest page tables that map GLAs associated with the policy to a first GPA; Col. 17 lines 66-67 remapping the guest page table to a second GPA).

As per claim 15, it is a method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1. 

As per claim 16, it is a method claim of claim 4 above. Therefore, it is rejected for the same reasons as claim 4. 

As per claim 17, it is a method claim of claims 5 and 6. Therefore, it rejected for the same reasons as claims 5 and 6. 

As per claim 20, it is a computer-readable non-transitory storage medium claim of claim 1. Therefore, it is rejected for the same reasons as claim 1. Additionally, Raval teaches a computer-readable non-transitory storage medium storing executable instructions, which when executed by a computer system, cause the computer system to perform operations ([0171] lines 1-5 a computing device (e.g., computing device 200 in FIG. 2 and/or some portion thereof) uses code and/or data stored on a non-transitory computer-readable storage medium to perform some or all of the operations herein described).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raval, Olsen, Cheriton, Lemay, as applied to claim 1 above, and further in view of Tsirkin (US 9,575,796 B2 herein Tsirkin1).
Tsirkin1 was cited in a previous office action.

As per claim 14, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches to disconnect ([0105] lines 1-2 the hypervisor is to terminate a particular virtual machine).

Raval, Olsen, Cheriton, and Lemay fail to teach wherein a request is associated with a request to reset a virtual device that emulates the device.

However, Tsirkin1 teaches wherein the request is associated with a request to reset a virtual device that emulates the device (Col. 6 lines 6-13 the request from the source virtual machine (e.g., VM 170B) is a request to reset the source virtual machine (e.g., VM 170B). In yet another example embodiment, if source virtual machine 170D has a virtual device (e.g., 172B), the request may be a request to reset the virtual device (e.g., 172B) itself or a request to reset a 

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, Cheriton, and Lemay with the teachings of Tsirkin1 because Tsirkin1’s teaching of a request from a virtual machine to be attributed to resetting a virtual machine or resetting a virtual device provides Raval, Olsen, Cheriton, and Lemay’s system with the advantage of resetting virtual devices when destination virtual machines have not received a message within a given time period (see Tsirkin1, Col. 5 lines 47-52 the request from the source virtual machine (e.g., VM 170B) is transmitted upon determining that an amount of time that has elapsed since the message was transmitted to the destination machine  e.g., VM 170C) without either receiving a response or completing the message task exceeds a maximum time out value).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Olsen, Cheriton, and Lemay, as applied to claims 1 and 15 above, and further in view of Tsirkin (US 2018/0150327 Al herein Tsirkin2). 
Tsirkin2 was cited in a previous office action.

As per claim 7, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the supervisor reclaims page of the guest memory ([0105] 

Raval, Olsen, Cheriton, and Lemay fail to teach discards data in the second page of the guest memory and reclaims the second page of the guest memory.

However, Tsirkin2 teaches discards data in the second page of the guest memory and reclaims the second page of the guest memory ([0033] lines 1-4  In response to the inflate notification indicating that a set of guest memory pages has been placed in the memory balloon, the hypervisor is free to discard the content of this memory and reclaim it; [0095] lines 12-14 reclaims a second set of host memory pages corresponding to a second subset of guest memory pages).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, Cheriton, and Lemay with the teachings of Tsirkin2 because Tsirkin2’s teaching of discarding data and reclaiming memory would provide the advantage of freeing up resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 18, it is a method claim of claim 7. Therefore, it is rejected for the same reasons as claim 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raval, Olsen, Cheriton, and Lemay, as applied to claim 1 above, and further in view of Tian et al. (WO 2017 /166205 A1 herein Tian).
Tian was cited in a previous office action.

As per claim 8, Raval, Olsen, Cheriton, and Lemay teach the system of claim 1. Raval specifically teaches wherein the second application, which is any application, identifies a page of the guest memory to share with the device to store data received by the device ([0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0050] lines 16-17 IO device 210 may store data received via a network in memory 204; [0026] lines 6-12 For example, each virtual machine may be provided with exclusive access to allocated region(s) of memory (e.g., contiguous or non-contiguous blocks of memory); [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; [0140] lines 1-4 performs table walks in the guest physical address and the system physical address associated with the IO device virtual address).

Raval, Olsen, Cheriton, and Lemay fail to teach identifies a third page of the guest memory for the second application.

However, Tian teaches identifies a third page of the guest memory for the second application. (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM to use the third memory page; pg. 3 line 26 Guest OS kernel 121 may support an executing environment for a single VM; pg. 5 line 24 different memory than the originally allocated memory to VM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, Cheriton, and Lemay with the teachings of Tian because Tian’s teaching of allocating a third page of memory to a second VM provides the advantage of reducing resource usage (see Tian, page 7 lines 32-33, page 8 lines 1-2 the cDMAmm 130 can allocate and provision new memory pages as needed based on the DMA buffer address. For example, the cDMAmm 130 can implement the copy-on-DMA-write scheme 200 depicted in FIG. 2 to generate the updated memory allocation 203; page 4 lines 25-28 copy-on-DMA-map (CDMAM) technique, mechanism, and/or operation to cause VMs 120-1, 120-2, and 120-3 to initially share the same memory pages as VM 120 to reduce provisioning time and to reduce resource usage to that needed by actively running containers.). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Olsen, Cheriton, Lemay, and Tian, as applied to claim 8 above, and further in view of Kitano et al. (US 10,191,760 B2 herein Kitano).
Kitano was cited in a previous office action.

As per claim 9, Raval, Olsen, Cheriton, Lemay and Tian teach the system of claim 8. Raval specifically teaches the first device PTE was mapped ([0105] lines 1-5 when the hypervisor is to terminate a particular virtual machine, the hypervisor…subsequently re-allocates the pages by modifying the nested page table and reverse map table 242). 
Additionally, Lemay teaches mapped to the second page of the guest memory (Col. 17 lines 66-67 remapping the guest page table to a second GPA).

Raval, Olsen, Cheriton, Lemay and Tian fail to teach wherein the second application is the first application at a point in time after.

However, Kitano teaches wherein the second application is the first application at a point in time after (Col. 5 lines 13-20 Upon receiving a request for suspending a certain virtual machine, the hypervisor HV1 withdraws the data for the target virtual machine, which is in the memory of the guest OS, and the context (register values) in the CPU, to a large-capacity storage, as a swap file, and releases the CPU and memory area of the physical machine PM1 that are allocated to the virtual machine, whereby allocation to another virtual machine is possible; In other words, after a certain virtual machine is suspended, another virtual machine (second application) can be considered the first application in the same way that the second application 250 is interpreted as the first application 150 after the first application is disconnected as described in the specification of the instant application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, Cheriton, Lemay and Tian with the teachings of Kitano because Kitano’s teaching of another application is a first application after first application is suspended provides the advantage of freeing up memory when virtual machines are idle (see Kitano, Col. 2 lines 1-2 requesting suspension or pausing of a virtual machine when an idle state of the virtual machine is detected; Col. 3 lines 10-12 Suspending and pausing are the same in terms of releasing the memory area and CPU load).
	
As per claim 10, Raval, Olsen, Cheriton, Lemay, Tian and Kitano teach the system of claim 9. Kitano specifically teaches wherein second data is received after the first application disconnected and before the first application reconnected with the device as the second application, and access to the second data is provided to the first application (Col. 14 lines 8-14 The connection information management table stores a log of all connections received by proxy by the proxy response device in lieu of a suspended virtual machine. Furthermore, the proxy response device 24 also registers a proxy reception log including the proxy reception contents and the response contents, in a proxy reception data management table held by the proxy response device 24; Col. 14 lines 23-28 when the virtual machine management server 20 receives notification from the hypervisor HV1 that the resumption of the virtual machine 14 (VM03) has been completed (S34), then the virtual machine management server 20 sends a resumption completion notification to the proxy response device 24; Col. 14 lines 36-41 Moreover, the proxy response device 24 transfers In other words, first application is virtual machine before it is suspended and second application is virtual machine that has resumed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raval, Olsen, Cheriton, Lemay, Tian and Kitano with Kitano’s teaching of receiving information while a virtual machine is suspended and allowing the virtual machine to access the information that came in while it was suspended after it had resumed in order to continue processing using the up-to-date information after it has resumed (see Kitano, Col. 14 lines 36-49 Moreover, the proxy response device 24 transfers information from the connection information management table TBLS and the proxy reception data management table TBL6, to the resumed virtual machine 14 (VM03) (S37), and the virtual machine stores this information…. Furthermore, the virtual machine 14 (VM03), by referring to the connection information and proxy reception data, executes processing in relation to the pending access request and sends back the processing result to the client terminal that originated the access request).
	
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raval, Olsen, Cheriton, Lemay and Tian, as applied to claim 8 above, and further in view of Tsirkin2. 

As per claim 11, Raval, Olsen, Cheriton, Lemay and Tian teach the system of claim 8. Raval specifically teaches wherein the second application is a different application from the first application, the device stores second data directed to the second application to the second page of the guest memory filling the second page of the guest memory and the supervisor is further configured to (Fig. 4, 404; [0071] 6-8 Guest identifier 404 may hold an address space identifier (ASID), an ID string, a name, and/or another value that identifies a virtual machine; [0050] lines 16-17 IO device 210 may store data received via a network in memory 204; [0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine; [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; [0003] lines 13-15 Hypervisors are software entities that operate/execute on computing devices and function as a manager; Second application and second page are taught because there are a plurality virtual machines and a plurality of pages.): 
reclaim page of the guest memory; update the first device PTE ([0105] lines 2-5 the hypervisor reclaims the pages allocated to the virtual machine and subsequently re-allocates the pages by modifying the nested page table and reverse map table 242; [0094] lines 16-17 guest physical address to be used by the virtual machine). 
copy the second data (claim 1 ensure a duplicate of the data item associated with the first physical memory line is associated with a second physical memory line;).
Additionally, Tian specifically teaches copy the second data to the third page of the guest memory; and update to address the third page of the guest memory instead of the second page of the guest memory (pg. 18 lines 1-7 Example 10…provision the second VM to use the first memory page…Example 11. The apparatus of example 10, the memory allocation agent to allocate a third memory page, copy contents from a fourth memory page to the third memory page, and provision the second VM to use the third memory page; pg. 6 lines 13-15 either VM 120 or VM 120-1 attempt to write to memory page(s) 205 such as P2, allocation agent 132 may duplicate data contents of memory page P2 to memory page P2' and update the 15 corresponding EPT/IOMMU entries (e.g., PT 1, PT 2, or the like) to reference memory page P2'; pg. 3 line 26 Guest OS kernel 121 may support an executing environment for a single VM; pg. 5 line 24 different memory than the originally allocated memory to VM).
	
Raval, Olsen, Cheriton, Lemay and Tian fail to teach reclaim the second page of the guest memory. 

However, Tsirkin2 teaches reclaim the second page of the guest memory ([0033] lines 3-4 the hypervisor is free to discard the content of this memory and reclaim it; [0095] lines 12-14 reclaims a second set of host memory pages corresponding to a second subset of guest memory pages).

 Tsirkin2 because Tsirkin2’s teaching of reclaiming a second set of memory pages would provide the advantage of freeing up specific resources that are unused (see Tsirkin2, [0032] lines 8-14 The guest sends the hypervisor an inflate notification indicating that a set of memory pages are unused by the guest at a particular time. The inflate notification may indicate to the hypervisor that the guest has placed the set of guest memory pages in the memory balloon. The hypervisor is then free to discard the content of this memory, freeing up host resources.).

As per claim 12, Raval, Olsen, Cheriton, Lemay, Tian, and Tsirkin2 teach the system of claim 11. Raval specifically teaches wherein the device is configured with a limited quantity of receiving buffers ([0022] lines 10-16 when data is accessed by a program or an IO device in the computing device, a block or page of memory of a given size (e.g., 4 kB, 2 MB, etc.) that includes the data is copied from mass storage (e.g., a disk drive or semiconductor memory) to an available physical location in a memory in the computing device or is newly created in the memory) and the guest memory is reclaimed ([0105] lies 2-3 the hypervisor reclaims the pages allocated to the virtual machine). 
Additionally, Tian teaches only configures the third page of the guest memory as a second receiving buffer (pg. 18 lines 5-7 allocate a third memory page…and provision the second VM to use the third memory page; pg. 6 lines 13-15 VM 120-1 attempt to write to memory page(s) 205 such as P2, allocation agent 132 may duplicate data contents of memory page P2 to memory page P2' and update the 15 corresponding EPT/IOMMU entries (e.g., PT 1, PT 2, or the like) to reference memory page P2'; pg. 4 lines 1-5 provision resources (e.g., 
Additionally, Tsirkin2 teaches configures a third page of memory after the second page of the guest memory is reclaimed (Claim 1 lines 19-22 reclaiming, by the hypervisor, a second set of host memory pages corresponding to the second subset of guest memory pages; Claim 4 lines 1-3 The method of claim 1, further comprising: tracking, by the hypervisor, a third set of guest memory pages allocated to the guest).

As per claim 13, Raval, Olsen, Cheriton, Lemay, Tian, and Tsirkin2 teach the system of claim 12. Raval teaches wherein the second application lacks access to the second page of the guest memory ([0026] lines 10-12 a first virtual machine may be prevented from accessing pages of data in regions of memory associated with a second virtual machine and vice versa; [0048] lines 6-8 if a memory 204 includes 32 GB of memory that may be allocated in 4 kB pages to virtual machines; [0072] lines 3-8 when a page at a given system physical address is allocated for the use of a virtual machine, assigned to the virtual machine, etc., the guest physical address to be used by the virtual machine for addressing the page is recorded in the corresponding entry 400 in reverse map table 242; [0075] lines 10-11 page is deallocated from the virtual machine; Since there are a plurality of pages, a second page is taught.). 

As per claim 19, it is a method claim of claim 11, so it is rejected under the same reasons as claim 11. Additionally, Raval teaches wherein the device stores third data directed to the second application ([0031] lines 5-11 IO devices (e.g., disk controllers, network interface devices, PCIe bus devices, etc.) are permitted, in certain circumstances, to access private pages of memory to enable interaction with the virtual machines to which the pages are allocated. For example, a disk controller may access a page of memory to write data therein that is destined for the corresponding virtual machine). Additionally, Tian teaches stores data to the third page of the guest memory (pg. 18 lines 5-6 allocate a third memory page; pg. 6 lines 13-15 VM 120-1 attempt to write (as store) to memory page(s) 205 such as P2, allocation agent 132 may duplicate data contents of memory page P2 to memory page P2' and update the 15 corresponding EPT/IOMMU entries (e.g., PT 1, PT 2, or the like) to reference memory page P2'; pg. 3 line 26 Guest OS kernel 121 may support an executing environment for a single VM; pg. 5 line 24 different memory than the originally allocated memory to VM). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571) 272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195